Campbell, C. J.
Brooks having been ordered as receiver to pay over certain moneys to relator within forty'days, refused on application within that time to pay it, claiming the full time. After its expiration, he refused to do so on the ground- that on the same day he had been served with garnishee process issued by a justice of the peace, returnable eleven days thereafter.- On an order to show cause why he should not be attached, -he showed -that under this garnishment he had -made a disclosure of the facts before, the - justice, before whom no further action was had, and respondent still held the *335money. On this showing, he was ordered to pay over the money to relator or stand committed. From this order he appeals.
The custody of a receiver is the custody of the court, and the law is well settled that no one can lawfully sue him without leave of the court which appointed him. It would lead to great confusion if such an officer were to be subject or were to be at liberty to take the funds in his official custody into any other tribunal, which could have no power to discharge him, to settle his accounts, or to punish him for collusion. If justice requires leave to sue, the court it may be presumed will grant it. But the eases are substantially uniform in holding that he cannot be garnished or otherwise reached without leave. High on Injunctions, §§ 137, 151; Field v. Jones, 11 Ga., 413; Columbian Book Co. v. De Golyer, 115 Mass., 67; Kerr on Injunctions, 193 and notes; Angel v. Smith, 9 Vesey, 335; Noe v. Gibson, 7 Paige Ch., 515.
Such seems to us to be the only practice which will save clashing among courts, and give to every court in equity that full control over its own officers which is necessary until they are finally discharged.
In Voorhees v. Sessions, 34 Mich., 99, the same argument was urged that was presented here, that the money having been deposited by the receiver with the register in a litigation which had come to an end, the custody was not official. But it was held the officer, until it was actually paid over, held it officially, and that it would be against the statute prohibiting garnishees, against public officers to allow it to be meddled with. The equitable doctrine against interfering with receivers is quite as broad .as the statute, and rests on the same policy.
We think the order was correct, and it must be affirmed with costs.
The other Justices concurred.'